11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                          JUDGMENT


Michael Earl Blue,                             * From the 42nd District Court
                                                 of Taylor County,
                                                 Trial Court No. 25099A.

Vs. No. 11-14-00189-CR                         * June 30, 2016

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court to reflect that the degree of the offense in this
case was a third-degree felony, not a second-degree felony, and that the trial court
found the second enhancement/habitual paragraph to be true. As modified, we
affirm the judgment of the trial court.